DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on June 15, 2022.
3.	Claims 1-5, 7-14, 16-23, and 25-30 are pending, of which claims 1, 10, and 19 are in independent form.
4.	Claims 1, 10, 19, and 27 are amended.5.	Claims 6, 15, are 24 cancelled by the Applicant. 6.	Claims 28-30 are newly added.
Response to Arguments
7.	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant argues in substance:
8.	Applicants argue “Das discusses an approach for processing data from a database table. The relied upon portions of Das (e.g., paragraphs 139-144) discuss identifying data using hashes. Applicant submits that using hashes to identify data is not using a first database operation’s results as the results data for a second database operation to avoid additional computation based on the first and second operation having the same input values (e.g., compressed values, memorization)”.
 	Examiner respectfully disagrees. As noted claims are afforded their broadest reasonable interpretation. Unlike the Applicant’s assertion, Das uses various databases [Figure 5A, element 106, 126, 146]. Each node [Figure 5A, element 102, 122, and 142] execute executes similar inputs operation results as operational results for the next node. See [0054], “These rows are served to the query execution engine, so the query execution engine may perform the next particular database operation. Some predicates may be evaluated at the in-memory scan, instead of at the query execution engine, because these predicates can be applied directly on the compressed formats. These predicates are “pushed down” to the scan operation. The query optimizer identifies predicates that may be pushed down to the scan and has these predicates evaluated during the in-memory scan rather than by the execution engine”. 	See also [0133] where the first query execution result utilized for the next execution operations, e.g., “The intermediate results from the first table may be used to generate a join filter that tracks distinct values from the intermediate results that correspond to the join key”. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	Claim 1 has been amended to state “the first operation comprising determining a first computation result” but the limitation lacks support.  The specification does not appear to support this limitation based on a review of the specification and Applicant has not pointed to an explicit support or explained any implicit support. Similarly, for claims 10 and 19.
12.	Claims 2-5, 7-9, 11-14, 16-18, and 20-30 depend on claims 1, 10, and 19, respectively, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
14.	Claims 1-3, 5, 9-14, 19-23, and 27-30 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle).
Regarding claim 1, Das discloses a system comprising:               a memory' that stores instructions (Das [Figure 7, element 706] e.g. “main memory”); and               one or more processors configured by the instructions to perform operations (Das [Figure 7, element 704] e.g., processor) comprising:               accessing a first operation for a table of a database (Das [0048] where the implemented system accessing various database operations, e.g., “…various database operations including access paths, join methods, aggregations, communication between parallel processes, and many more”), the first operation comprising determining a first computation result (Das [0133] during a query execution any predicate and implied predicates enable to obtain result), the first operation for the table comprising a filter on a first column of the table (Das [Abstract] and [0024] where the implemented system includes operation of database table that includes filter on the table columns, e.g., “…Techniques are described herein for filtering data from a table during an in-memory scan. Once the data is filtered, the data does not have to be considered for other later stage query processing”), the table being stored in a plurality of micro-partitions (Das [0031] and [Figure 1] where table 164 [Figure 1, element 164] comprises multiple column data and they are partitioned in three, e.g., “Table 164 is composed of nine blocks 170, 172, 174, 176, 178, 180, 182, 184, 186 organized into three partitions (P1T1, P2T1 and P3T1).”), a micro-partition of the plurality of micro-partitions being compressed (Das [0041] where the portioned column are compressed, e.g., “Each column may be compressed at different compression levels”).	accessing a second operation for the table, the second operation comprising determining a second computation result on the first column of the table (Das [0054] where query execution operation starts with scan operations and other subsequent operations, such as joins, aggregate, e.g., “Query execution is starts with scan operations on the necessary data followed by subsequent database operations (joins, aggregates, etc.) See also [0048] where one of the operation, join, scan, or aggregates, accessing data from the database); 	computing, for a first entry in the rows of the micro-partition, the first computation result on a first value of the first column of the first entry (Das [0024]-[0025], [0052], [0055]-[0058] where the evaluation process performed. See also [0130] e.g., “For example, a query may specify that rows in a first table only join with rows in a second table when a row in the first table has particular column with a value in common with a particular column of a row in the second table. The column name that corresponds to columns from two or more tables that contain data items to be compared is referred to as the "join key”); 	storing the first computation result for the first entry in conjunction with a first compressed value for the first entry (Das [0148] and [0159] e.g., “The data items from the join key of the probe table (i.e. generated from table 400) are compared to the data items of the join key from the build table (i.e. generated from table 402) using the join predicate. Results 520-1, 520-2, 520-3 are aggregated and sent to a single node (i.e. node 102) to be relayed to the requesting application.”); and 	based on a second compressed value for a second entry of the table being identical to the first compressed value for the first entry (Das [0054] some compressed predicates used as a push down to the scan operation. See also [0133]), storing the first computation result as the second computation result instead of computing the second computation result using the second compressed values for the second entity (Das [0053] where rows of data stored. See also [claims 12-13] where search results stored).  	Das, does not clearly disclose the following claim features: decompressing, in the micro-partition, the first column of the table without decompressing other columns of the table in the micro-partition;  	decompressing, based on the filter on the first column, rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data not responsive to the filter; and  	providing, in response to the operation for the table, the decompressed third portion of the micro-partition.         However, Lyle discloses decompressing, in the micro-partition, the first column of the table without decompressing other columns of the table in the micro-partition (Lyle [0034] discloses that if a query needed to access one column, the decompression process decompressed only a specific column, e.g., “If a query wanted to access only column VC3, then substring decompression can be used to get just the starting offset of VC3 (stored in the compressed data as Ofs (VC3). Then the decompression will continue `counting` until the beginning of VC3 is encountered and continue decompressing until the end of the column is encountered” See also [0019]-[0022] where the decompressing process done in two phase, e.g., “Phase 1 decompression (i.e., decompression of the columns needed for predicate evaluation): [0020] Only column C1 (bytes 1-10 of the row) is needed.”);           	decompressing, based on the filter on the first column, rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data responsive to the filter without decompressing other rows of the micro-partition of the table that contains data not responsive to the filter (Lyle [0039] where the decompression process decompresses only a portion of row, e.g., “… multiple discontiguous portions of a row can be decompressed without having to decompress” See also [0009] discloses a determination of decompressing portion of row, e.g., “The various embodiments described herein greatly improve the performance of queries that need to access only a portion of the row, by providing ways to determine what portion of the decompressed data needs to be expanded in order to provide the data needed for a particular query”. See also [0023] where the implemented method utilized a filter factor to provide an optimal decompression, e.g., “The various embodiments described herein greatly improve the performance of queries that need to access only a portion of the row, by providing ways to determine what portion of the decompressed data needs to be expanded in order to provide the data needed for a particular query” cost model; and           Das does not clearly disclose providing, in response to the operation for the table, the decompressed third portion of the micro-partition; and 	providing, in response to the operation for the table, the decompressed third portion of the micro-partition (Lyle [0009] wherein the implemented embodiment provide decompressed, in response to the database request, a certain portion of the table, e.g., “providing ways to determine what portion of the decompressed data needs to be expanded in order to provide the data needed for a particular query”).            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das with Lyle. One having ordinary skill in the art would have found motivation to use Lyle method in order to provide decompression starts from the end of the row and thus, the need to count tokens or units to identify which bytes need to be decompressed is avoided and the decompression is made even more efficient.
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein each micro-partition of the plurality' of micro-partitions is a file on a file system (Das [0028] and [Figure 1] where file system is synonymous with disk (see Power Thesaurus).
Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the filter comprises a value for the first column (Das [0043]-[0047] where each filter has a value. See also [0136]-[0137] e.g., “…a join filter from a dimension table”).
Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the operations further comprise:           providing, in response to the operation for the table, the compressed value for the first column for each entry in the decompressed rows of the micro-partition (Das [0040]-[0041] where the compressed value of each column or partition of columns decompressed, e.g., “…Each column may be compressed at different compression levels” See also [0026]e.g., “…decompressing and stitching some IMCU data”. See also [0036] in-memory compression units (IMCU) includes portion and sub-portion of table data, e.g., “…partitions and sub -partitions of a partitioned table are organized into IMCUs independently of each other”).
Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein:           a second micro-partition of the plurality of micro-partitions is compressed using compression different from the compression of the micro-partition (Lyle [0038] e.g., “…if there were a query that always retrieved columns C1 and C17 from the example above but without the predicate, a decompression map could be built”);            the operations further comprise:           decompressing a first column in the second micro-partition without decompressing other columns of the table in the second micro-partition (Das [0103] and [0134] e.g., “When scanning the second table, data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters that may be applied to the second table during an in-memory scan of the second”); and            decompressing, based on the filter on the first column, rows of the second micro-partition containing data responsive to the filter without decompressing other rows of the second micro-partition containing data not responsive to the filter (Das [0027] where data partitions decompressed only when responding to implied filter, e.g., “According to some embodiments, a join predicate may be used to create a join filter for the in-memory scan of a second table. During an in-memory scan of a first table, distinct values from the join key of the first table are used to create a join filter. During an in-memory scan of the second table, the join filter is applied to the IMCUs from the second table. Rather than decompressing, stitching, and evaluating the join predicate for the entire second table, only data items that pass through the join filter are processed”); and            combining the decompressed rows of the micro-partition with the decompressed third portion of the second micro-partition for provision in response to the operation for the table (Das [0134] e.g., “…data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters that may be applied to the second table during an in-memory scan of the second table.”).
Claims 10 and 19 amounts to a non-transitory machine-readable medium and a method respectively, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software.
 	Claims 11 and 20 amounts to a non-transitory machine-readable medium and a method respectively, and performing the steps of claim 2. They are rejected for substantially the same reason as presented above for claim 2 and based on the reference disclosure of the necessary supporting hardware and software.
Claims 12 and 21 amounts to a non-transitory machine-readable medium and a method respectively, and performing the steps of claim 3. They are rejected for substantially the same reason as presented above for claim 3 and based on the reference disclosure of the necessary supporting hardware and software.
Claims 13 and 22 amounts to a non-transitory machine-readable medium and a method respectively, and performing the steps of claim 4. They are rejected for substantially the same reason as presented above for claim 4 and based on the reference disclosure of the necessary supporting hardware and software.
Claims 14 and 23 amounts to a non-transitory machine-readable medium and a method respectively, and performing the steps of claim 5. They are rejected for substantially the same reason as presented above for claim 5 and based on the reference disclosure of the necessary supporting hardware and software. 	Regarding claim 27, the rejection of claim 19 is hereby incorporated by reference, Das and Lyle discloses a method, wherein: a second micro-partition of the plurality of micro-partitions is compressed using compression different from the compression of the micro-partition partition (Lyle [0038] e.g., “…if there were a query that always retrieved columns C1 and C17 from the example above but without the predicate, a decompression map could be built”).

Regarding claim 28, the rejection of claim 27 is hereby incorporated by reference, Das and Lyle discloses a method, wherein the method further comprises: decompressing a first column in the second micro-partition without decompressing other columns of the table in the second micro-partition (Das [0103] and [0134] e.g., “When scanning the second table, data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters that may be applied to the second table during an in-memory scan of the second”).
Regarding claim 29, the rejection of claim 28 is hereby incorporated by reference, Das and Lyle discloses a method, wherein the method further comprises: decompressing, based on the filter on the first column, rows of the second micro-partition containing data responsive to the filter without decompressing other rows of the second micro-partition containing data not responsive to the filter (Das [0027] where data partitions decompressed only when responding to implied filter, e.g., “According to some embodiments, a join predicate may be used to create a join filter for the in-memory scan of a second table. During an in-memory scan of a first table, distinct values from the join key of the first table are used to create a join filter. During an in-memory scan of the second table, the join filter is applied to the IMCUs from the second table. Rather than decompressing, stitching, and evaluating the join predicate for the entire second table, only data items that pass through the join filter are processed”).

Regarding claim 30, the rejection of claim 28 is hereby incorporated by reference, Das and Lyle discloses a method, wherein the method further comprises: combining the decompressed rows of the micro-partition with the decompressed rows of the second micro-partition for provision in response to the operation for the table (Das [0134] e.g., “…data from the second table is only decompressed, stitched, and transferred to other nodes in the cluster if the data passes through the join filter in addition to any other filters that may be applied to the second table during an in-memory scan of the second table.”).
15.	Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) as applied to claims 1-3, 5, 9-14, 19-23, and 27-30 above, and further in view of Mathur U.S. 2020/0097571 A1 (hereinafter Mathur).
Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle does not clearly disclose wherein decompressing the first column comprises: 	accessing a compressed value for each entry in the micro-partition for the first column; 	accessing a dictionary that maps compressed values to uncompressed values; and 	using the dictionary, determining an uncompressed value for each compressed value of the entries in the micro-partition. 	However, Mathur discloses wherein decompressing the first column comprises: 	accessing a compressed value for each entry in the micro-partition for the first column (Mathur [0151] where the column with the compressed value accessed, e.g., “… the system accesses columnar compression metadata to identify one or more table columns in the database table, each of the one or more table columns being designated to store compressed columnar values”); 	accessing a dictionary that maps compressed values to uncompressed values (Mathur [0037] where the dictionary that maps compressed value accessed, e.g., “The columnar compression metadata may include a dictionary to map uncompressed columnar value to compressed columnar values for a table column” see also [0040]); and 	using the dictionary, determining an uncompressed value for each compressed value of the entries in the micro-partition (Mathur [0117] where uncompressed value for each compressed value determined, e.g., “for example based on the columnar compression operational metadata (e.g., through reverse look up operations in a dictionary for uncompressed columnar values such as city names and corresponding compressed columnar values, etc.).”). 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das and Lyle with Mathur. One having ordinary skill in the art would have found motivation to use Mathur method in order to provide the database handles storing and retrieving of the compressed columnar values with much less computational costs and much less database input/output capacity usages.
Claims 13 and 22 amounts to a non-transitory machine-readable medium and   a method respectively, and performing the steps of claim 4. They are rejected for substantially the same reason as presented above for claim 4 and based on the reference disclosure of the necessary supporting hardware and software.
16.	Claims 7, 16, and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) as applied to claims 1-3, 5, 9-14, 19-23, and 27-30 above, further in view of Bellamkonda et al. US 2006/0116989 A1 (hereinafter Bellamkonda) and further in view of Chandramouli et al. US 2015/0169683 A1 (hereinafter Chandramouli).

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Das and Lyle discloses a system, wherein the operations further comprise:           Even though the combination of Das and Lyle discloses performing an aggregation operation on the table by performing operations (Das [0054], [0113], and [0148] wherein an aggregation process performed), additional Bellamkonda reference introduced to disclose performing an aggregation operation on the table by performing operations (Bellamkonda [020],[0025], and [0037]e.g., “techniques for performing a data aggregation operation that aggregates values based on a grouping key, according to an embodiment of the invention”) comprising:          aggregating entries in the table to create a first aggregated data structure comprising aggregated entries (Bellamkonda [0023] and [0039] e.g., “During the aggregation phase, aggregation takes place by using a hash table on the partition, whereby the hash table is used to find the matching records that will be aggregated”);           based on a predetermined threshold and a number of entries in the first aggregated data structure (Bellamkonda [0047] e.g., “the table growth is triggered when the number of empty buckets falls below a certain threshold, e.g., when the hash table is 70% full. In one embodiment, the size of the hash table is doubled at each growth step. This dynamic table growth technique is applicable to both phases of the hash aggregation techniques”);          transferring the aggregated entries from the first aggregated data structure to a second aggregated data structure (Bellamkonda [0021]; and           Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das and Lyle with Bellamkonda. One having ordinary skill in the art would have found motivation to use Bellamkonda method in order to simple and distinct aggregation is enabled.             The combination of Das, Lyle, and Bellamkonda does not clearly discloses the features of: clearing the aggregated entries in the first aggregated data structure.          On the other hand Chandramouli discloses clearing the aggregated entries in the first aggregated data structure (Chandramouli [0084] e.g., “The process 600 further includes issuing end-edges as needed for prior aggregates, at 608, and clearing the HeldAggregates data structure for reuse during the next timestamp”); and           resuming aggregating the entries in the table in the first aggregated data structure (Chandramouli [0083] e.g., “the process 600 includes issuing start-edges for these partial aggregates (if not empty) and folding these partial aggregates into the larger set stored in AggregateByKey data structure”).           Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das, Lyle, and Bellamkonda with Chandramouli. One having ordinary skill in the art would have found motivation to use Chandramouli method in order method enables executing temporal streaming queries at speeds faster than existing engines, so that the processing engine is represented as one-size-fits-many engine that effectively and efficiently used for real-time and offline temporal queries, relational queries and progressive relational queries. 	Claims 16 and 25 amounts to a non-transitory machine-readable medium and   a method respectively, and performing the steps of claim 7. They are rejected for substantially the same reason as presented above for claim 7 and based on the reference disclosure of the necessary supporting hardware and software.

17.	Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being un-patentable over Das et al. U.S. 2016/0350347 A1 (hereinafter Das) in view of Lyle U.S. 2015/0081650 A1 (hereinafter Lyle) further in view of Mathur U.S. 2020/0097571 A1 (hereinafter Mathur) as applied to claims 4, 13, and 22 above, further in view of Bellamkonda et al. US 2006/0116989 A1 (hereinafter Bellamkonda)
Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Das, Lyle, Mathur, and Bellamkonda discloses a system, wherein decompressing to the first column comprises:           accessing a compressed value for each entry' in the micro-partition for the first column (Mathur [0151] where the column with the compressed value accessed, e.g., “… the system accesses columnar compression metadata to identify one or more table columns in the database table, each of the one or more table columns being designated to store compressed columnar values”);           accessing a dictionary that maps compressed values to uncompressed values (Mathur [0037] where the dictionary that maps compressed value accessed, e.g., “The columnar compression metadata may include a dictionary to map uncompressed columnar value to compressed columnar values for a table column” see also [0040]); and           using the dictionary, determining the uncompressed value for each compressed value of the entries in the micro-partition (Mathur [0117] where uncompressed value for each compressed value determined, e.g., “for example based on the columnar compression operational metadata (e.g., through reverse look up operations in a dictionary for uncompressed columnar values such as city names and corresponding compressed columnar values, etc.).”), the operations further comprise :           providing, in response to the operation for the table, the compressed value for the first column for each entry' in the decompressed rows of the micro-partition (Das [0040]-[0041] where the compressed value of each column or partition of columns decompressed, e.g., “…Each column may be compressed at different compression levels” See also [0026]e.g., “…decompressing and stitching some IMCU data”. See also [0036] in-memory compression units (IMCU) includes portion and sub-portion of table data, e.g., “…partitions and sub -partitions of a partitioned table are organized into IMCUs independently of each other”), and            The combined teachings of Das, Lyle, and Mathur does not clearly disclose wherein the aggregating of the entries in the table to create the first aggregated data structure determines to combine a first entry' with a second entry based on the compressed value of the first entry being identical to the compressed value of the second entry 	However, Bellamkonda discloses wherein the aggregating of the entries in the table to create the first aggregated data structure determines to combine a first entry' with a second entry based on the compressed value of the first entry being identical to the compressed value of the second entry (Bellamkonda [0023] and [0039] e.g., “During the aggregation phase, aggregation takes place by using a hash table on the partition, whereby the hash table is used to find the matching records that will be aggregated”). 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Das, Lyle, and Mathur with Bellamkonda. One having ordinary skill in the art would have found motivation to use Bellamkonda method in order to simple and distinct aggregation is enabled.
Claims 17 and 26 amounts to a non-transitory machine-readable medium and   a method respectively, and performing the steps of claim 9. They are rejected for substantially the same reason as presented above for claim 9 and based on the reference disclosure of the necessary supporting hardware and software.
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156